DETAILED ACTION
Claims 1 through 19 originally filed 5 March 2020. By preliminary amendment received 5 March 2020. Claims 3, 7, 9, 11, and 14 through 19 are amended and claim 20 is added. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 1 through 20 objected to because of the following informalities:

Claim 1 is objected to for use of the phrase "exposed from" twice. This phrasing is not standard US English and this phrasing may be due to a direct translation from another language. Given context, it appears that this phrase is intended to mean "not covered by". For the remainder of this action, any instance of the phrase "exposed from" will be interpreted to mean "not covered by".

Claims 2 through 20 depend properly from claim 1 and inherit all limitations thereof including the above phrasing. As such, these claims are also objected to for the reasons noted above.
Further, claims 3, 4, and 7 each employ the phrase "exposed from" which is objected to for the same reasons noted above regarding claim 1. The phrase "exposed from" is also interpreted as meaning "not covered by" in these claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 through 20 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Uchida was originally cited in IDS received 5 March 2020.

Regarding claim 1, this claim requires "A current constriction layer that is formed closer to a side of the active layer than a surface of the second-conductivity-type layer on the active layer." However, it is unclear from the plain language of this claim if the phrase “on the active layer" refers to the "surface of the second-conductivity-type layer" or the "second-conductivity-type layer". The grammar of the overall limitation suggests that the phrase "on the active layer" refers to the "surface". However, this understanding is contradicted by the subsequent limitation "In which the active layer and the second-conductivity-type layer are electrically connected together through the opening" because this connection indicates that the current constriction layer is contacted with the surface of the second conductivity type layer on the active layer and therefore cannot be closer to the active layer than the surface it is contacting. Alternately, the limitation could be interpreted such that the phrase "on the active layer" modifies the second conductivity type layer as a whole. This interpretation creates no inconsistencies with the claim but is grammatically ambiguous at best. Since this claim limitation encompasses two distinct interpretations, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the phrase "on the active layer" will be interpreted as modifying the second conductivity type layer generally. To amend the claim in accordance with this interpretation, it is suggested that the phrase "on the active layer" be deleted.

Regarding claims 2 through 20, each of these claims depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 3, 6, 7, 9 through 12, 14, 16, and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US Pub. 2011/0165712).

Regarding claim 1, Uchida discloses, "A semiconductor laminated structure that includes a first-conductivity-type layer" (p. [0026], [0028], and Fig. 1A, pt. 104).  "An active layer stacked on the first-conductivity-type layer" (p. [0026] and Fig. 1A, pts. 104 and 106).  "A second-conductivity-type layer stacked on the active layer" (p. [0026], [0028], and Fig. 1A, pts. 106 and 112).  "In which light generated in the active layer is extracted as laser light from a side of the second-conductivity-type layer while resonating along a lamination direction of these layers" (p. [0026] and Fig. 1A, pts. 104, 106, 112, and 122).  "A current constriction layer that is formed closer to a side of the active layer than a surface of the second-conductivity-type layer on the active layer" (p. [0026] and Fig. 1A, pt. 108).  "[The current constriction layer] is an insulative current constriction layer having an opening" (p. [0026] and Fig. 1A, pts. 108 and 110).  "In which the active layer and the second-conductivity-type layer are electrically connected together through the opening" (p. [0026] and Fig. 1A, pts. 100, 106, 110, and 118).  "An insulating layer that is formed on the second-conductivity-type layer" (p. [0026] and Fig. 1A, pt. 120).  "[The insulating layer] has translucency with respect to an emission wavelength of the active layer" (p. [0026] and Fig. 1A, pts. 120 and 122, where the presence of the relief structure within the emission region requires this structure to be translucent).  "A first electrode electrically connected to the first-conductivity-type layer" (p. [0026] and Fig. 1A, pts. 100 and 104).  "A second electrode that is formed on the insulating layer" (p. [0026] and Fig. 1A, pts. 112 and 118).  "[The second electrode] passes through the insulating layer" (p. [0033], [0034], Figs. 3D, 3H, and 4C, pts. 416 and 446).  "[The second electrode] is electrically connected to the second-conductivity-type layer" (p. [0026] and Fig. 1A, pts. 112 and 118).  "Wherein a part of the insulating layer is exposed from the second electrode" (Fig. 1B, pts. 124 and 126).  "The insulating layer exposed from the second electrode includes a first portion that has a first thickness and a second portion that has a second thickness" (p. [0026] and Fig. 1B, pts. 124 and 126).  "[The second portion] to make output of light emitted from the active layer smaller than the first portion in comparison with the first thickness" (p. [0027] and Fig. 1B, pts. 124 and 126, where the lower reflection area suppresses higher order mode emission such that only the fundamental mode substantially corresponding to the high reflectance region oscillates).  "[The second portion] surrounds the first portion" (p. [0026] and Fig. 1B, pts. 124 and 126).  

Regarding claim 2, Uchida discloses, "Wherein the first-conductivity-type layer includes a first-conductivity-type DBR (Distributed Bragg Reflector) layer" (p. [0026], [0028], and Fig. 1A, pt. 104).  "The second-conductivity-type layer includes a second-conductivity-type DBR (Distributed Bragg Reflector) layer" (p. [0026], [0028], and Fig. 1A, pt. 112).  

Regarding claim 3, Uchida discloses, "Wherein the insulating layer exposed from the second electrode includes an annular concave portion" (Fig. 1B, pt. 126).  "A first convex portion surrounded by the annular concave portion" (Fig. 1B, pt. 124).  "The first thickness of the insulating layer is a thickness from a rear surface of the insulating layer to a surface of the first convex portion" (Fig. 1B, pt. 124).  "The second thickness of the insulating layer is a thickness from the rear surface of the insulating layer to a bottom surface of the annular concave portion" (Fig. 1B, pt. 126).  

Regarding claim 6, Uchida discloses, "Wherein the second electrode has an opening for laser oscillation by which a part of the insulating layer is exposed" (Fig. 1A, pts. 118 and 122).  "The annular concave portion is formed so as to spread to an end surface of the opening for laser oscillation" (Figs. 1A and 1B, pts. 118 and 126).  "The inner surface of the annular concave portion includes a first side surface formed of the first convex portion and a second side surface formed of the end surface of the opening for laser oscillation" (Figs. 1A and 1B, pts. 118, 124, and 126).  

Regarding claim 7, Uchida discloses, "Wherein the insulating layer exposed from the second electrode includes a dotted concave portion and an annular convex portion that surrounds the dotted concave portion" (p. [0037] and Fig. 6B, pts. 924 and 926).  "The first thickness of the insulating layer includes a thickness from the rear surface of the insulating layer to a bottom surface of the dotted concave portion" (p. [0037] and Fig. 6B, pt. 924, where this thickness is zero).  "The second thickness of the insulating layer includes a thickness from the rear surface of the insulating layer to a surface of the annular convex portion" (p. [0037] and Fig. 6B, pt. 926).  

Regarding claim 9, Uchida discloses, "Wherein the insulating layer includes a monolayer film made of a single material" (p. [0026] and Fig. 1B, pt. 128).  

Regarding claim 10, Uchida discloses, "Wherein the monolayer film consists of a silicon oxide (SiO2) film or a silicon nitride (SiN) film" (p. [0028] and Fig. 1B, pt. 128).  

Regarding claim 11, Uchida discloses, "Wherein the insulating layer includes a multilayer film that includes a first material layer forming the first convex portion and a second material layer that forms a lower portion of the first convex portion and that is made of a material differing from a material of the first material layer" (p. [0026] and Fig. 1B, pts. 128 and 130).  

Regarding claim 12, Uchida discloses, "Wherein an interface between the first material layer and the second material layer is placed at a height position of the bottom surface of the annular concave portion" (p. [0026] and Fig. 1B, pts. 128 and 130).  

Regarding claim 14, Uchida discloses, "Wherein one of the first material layer and the second material layer consists of a silicon oxide (SiO2) film" (p. [0030] and Fig. 1B, pts. 128 and 130).  "Other one of the first material layer and the second material layer consists of a silicon nitride (SiN) film" (p. [0030] and Fig. 1B, pts. 128 and 130).  

Regarding claim 16, Uchida discloses, "Wherein the current constriction layer includes a selective oxidation layer in which a part of the semiconductor laminated structure is selectively oxidized along a direction perpendicular to the lamination direction" (p. [0032] and Fig. 3D, pts. 430 and 432).  

Regarding claim 17, Uchida discloses, "Wherein a circumferential edge of the opening of the current constriction layer is disposed more outwardly than the first portion in a plan view, and surrounds the first portion" (Fig. 1A, pts. 110 and 120).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Iwai et al. (Iwai, US Pub. 2003/0026308).

Regarding claim 4, Uchida does not explicitly disclose, "Wherein the insulating layer exposed from the second electrode further includes a second convex portion that surrounds the annular concave portion on an outer peripheral side of the annular concave portion."  "The annular concave portion is defined between the first convex portion and the second convex portion."  "An inner surface of the annular concave portion includes a first side surface formed of the first convex portion and a second side surface formed of the second convex portion."  Iwai discloses, "Wherein the insulating layer exposed from the second electrode further includes a second convex portion that surrounds the annular concave portion on an outer peripheral side of the annular concave portion" (Fig. 1, pts. 16 and 42, where the portion of 16 below 9 forms the second convex portion).  "The annular concave portion is defined between the first convex portion and the second convex portion" (Fig. 1, pts. 16, 41, and 42).  "An inner surface of the annular concave portion includes a first side surface formed of the first convex portion and a second side surface formed of the second convex portion" (Fig. 1, pts. 16, 41, and 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchida with the teachings of Iwai.  

Regarding claim 5, the combination of Uchida and Iwai does not explicitly disclose, "Wherein the first side surface and the second side surface of the annular concave portion each include an inclined surface that inclines with respect to the surface of the second-conductivity-type layer so that the annular concave portion is formed in a tapered shape whose width becomes smaller toward the bottom surface of the annular concave portion in a cross-sectional view."  The examiner takes Official Notice of the fact that it was known in the art to employ inclined sidewalls for a surface structure at the emission surface of a VCSEL as a suitable manner to shape the sidewalls and as a result of how the sidewalls are fabricated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incline the sidewalls of the relief structure, since sidewalls shaped with an incline constitute a suitably alternate manner of forming the sidewalls.

Regarding claim 18, Uchida does not explicitly disclose, "Wherein a circumferential edge of the opening of the current constriction layer is formed along the annular concave portion or along the annular convex portion in a plan view."  "[The circumferential edge of the opening of the current constriction layer] partially covers the annular concave portion or the annular convex portion from outside."  Iwai discloses, "Wherein a circumferential edge of the opening of the current constriction layer is formed along the annular concave portion or along the annular convex portion in a plan view" (p. [0046] and Fig. 1, pts. 31 and 42).  "[The circumferential edge of the opening of the current constriction layer] partially covers the annular concave portion or the annular convex portion from outside" (p. [0046] and Fig. 1, pts. 31 and 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchida with the teachings of Iwai.  

Regarding claim 20, Uchida does not explicitly disclose, "Wherein a circumferential edge of the opening of the current constriction layer is formed along the annular concave portion or along the annular convex portion in a plan view."  "[The circumferential edge of the opening of the current constriction layer] partially covers the annular concave portion or the annular convex portion from outside."  Iwai discloses, "Wherein a circumferential edge of the opening of the current constriction layer is formed along the annular concave portion or along the annular convex portion in a plan view" (p. [0046] and Fig. 1, pts. 31 and 42).  "[The circumferential edge of the opening of the current constriction layer] partially covers the annular concave portion or the annular convex portion from outside" (p. [0046] and Fig. 1, pts. 31 and 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchida with the teachings of Iwai.  

Claims 8, 13, 15, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Uchida.

Regarding claim 8, Uchida does not explicitly disclose, "Wherein a side surface of the dotted concave portion includes an inclined surface that inclines with respect to the surface of the second-conductivity-type layer so that the dotted concave portion is formed in a tapered shape whose width becomes smaller toward a bottom surface of the dotted concave portion in a cross-sectional view."  The examiner takes Official Notice of the fact that it was known in the art to employ inclined sidewalls for a surface structure at the emission surface of a VCSEL as a suitable manner to shape the sidewalls and as a result of how the sidewalls are fabricated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incline the sidewalls of the relief structure, since sidewalls shaped with an incline constitute a suitably alternate manner of forming the sidewalls.

Regarding claim 13, Uchida does not explicitly disclose, "Wherein an interface between the first material layer and the second material layer is placed at a halfway portion in a thickness direction of the first convex portion."  The examiner takes Official Notice of the fact that it was known in the art, in the case of a relief structure composed of multiple layers, to cause the thickness of the lowest layer to be thicker in the high reflectance region than in the low reflectance region. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative thickness of the lowest layer in the relief structure such that the lowest layer of the relief structure is thicker in the high reflectance region than in the low reflectance region and to regulate this thickness to be half way up the high reflectance structure in the manner claimed so as to suitably implement a difference in reflectivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15, Uchida does not explicitly disclose, "Wherein the current constriction layer has a thickness of 15 nm to 50 nm."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to regulate the thickness of the oxide layer to be within the noted range so as to exhibit optical and electrical properties appropriate to the location of the layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Uchida discloses, "Wherein the second electrode has an opening for laser oscillation by which a part of the insulating layer is exposed" (Fig. 1A, pts. 118 and 122).  Uchida does not explicitly disclose, "A circumferential edge of the opening of the current constriction layer is disposed more outwardly than the opening for laser oscillation in a plan view, and surrounds the opening for laser oscillation."  The examiner takes Official Notice of the fact that it was known in the art to employ a current constricting oxide aperture at varying widths up to and including a width that exceeds the diameter of an aperture created in an upper electrode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the diameter of the oxide aperture to be greater than the width of the aperture in the upper electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (Kim, US Pub. 2008/0151961) is cited for teaching a VCSEL with a multilayer relief structure.
Otoma et al. (Otoma, US Pub. 2010/0208764) is cited for teaching a VCSEL with a surface structure having inclined sidewalls.
Harasaka et al. (H872a, US Pub. 2011/0115872) is cited for teaching a VCSEL with a single layer relief structure that is specifically shaped.
Takeda et al. (Takeda, US Pub. 2011/0135318) is cited for teaching a VCSEL with a multilayer relief structure of insulating material that includes an outer convex ring around a concave ring that surrounds a convex center.
Inao et al. (Inao, US Pub. 2012/0114005) is cited for teaching a VCSEL with a multilayer relief structure with an upper layer of insulating material that includes an outer convex ring around a concave ring that surrounds a convex center.
Hasakara et al. (H039b, US Pub. 2013/0070039) is cited for teaching a VCSEL with a multilayer relief structure with the lower layer of the structure contoured to be thinner in the low reflectance region than in the high reflectance region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828